Fourth Court of Appeals
                                San Antonio, Texas
                                     February 15, 2018

                                   No. 04-17-00594-CV

                                   Josh Michael CRUZ,
                                        Appellant

                                             v.

                                       Alicia CRUZ,
                                         Appellee

             From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-0953-CV
                        Honorable Jessica Crawford, Judge Presiding


                                      ORDER
       The appellee’s second motion for extension of time to file brief is hereby GRANTED.
Time is extended to March 9, 2018.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court